Case 8:20-cv-01405-JSM-CPT Document 1 Filed 06/17/20 Page 1 of 7 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


                 JUAN URRUTIA                      Case No.: 8:20-cv-1405

                     Plaintiff,

                        v.

     ARMENIA FRESH MARKET INC. and
             LUIS GUILARTE

                   Defendants.


                - COMPLAINT AND DEMAND FOR JURY TRIAL -

         Plaintiff JUAN URRUTIA by and through the undersigned counsel, hereby

 files this Complaint against the above-named Defendants, ARMENIA FRESH

 MARKET INC. and LUIS GUILARTE.

                                  NATURE OF THE CASE

    1.      This is an action brought by Plaintiff JUAN URRUTIA, (hereafter

            “Plaintiff”) against his former employers, Defendants ARMENIA FRESH

            MARKET INC. and LUIS GUILARTE (hereafter referred to as

            “Defendants”) for violations of the Fair Labor Standards Act of 1938, 29

            U.S.C. § 201, et seq. (“FLSA”).

    2.      During the term of Plaintiff’s employment, Plaintiff performed work for

            Defendants in excess of forty (40) hours in a workweek for which he was

            not compensated at one-and-a-half times his regular rate of pay.
Case 8:20-cv-01405-JSM-CPT Document 1 Filed 06/17/20 Page 2 of 7 PageID 2




    3.    Defendants had a practice of paying Plaintiff cash for hours worked over

          forty (40) in a workweek, at Plaintiff’s regular rate of $10.00 per hour.

                            JURISDICTION AND VENUE

    4.    This Court has subject matter jurisdiction conferred by 29 U.S.C.

          §216(b) and 28 U.S.C. § 1331.

    5.    Venue is proper in the Tampa Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Hillsborough County has the greatest nexus with the cause because it

          is where Plaintiff provided services and Defendants conducted

          business.

                                          PARTIES

    6.    Plaintiff, JUAN URRUTIA, a resident of Hillsborough County, was a

          former employee of Defendants who worked at Armenia Fresh Market,

          Inc., located in Tampa, Florida.

    7.    Plaintiff, JUAN URRUTIA, is an employee as defined by the laws under

          which this action is brought.

    8.    Defendants ARMENIA FRESH MARKET INC. and LUIS GUILARTE are

          employers as defined by the laws under which this action is brought.

    9.    Defendant ARMENIA FRESH MARKET INC. operates a supermarket in

          Tampa, Florida.

    10.   Defendant ARMENIA FRESH MARKET INC. is a corporation organized

          and existing under and by virtue of the laws of Florida.




                                                                          Page 2 of 7
Case 8:20-cv-01405-JSM-CPT Document 1 Filed 06/17/20 Page 3 of 7 PageID 3




    11.   Defendant LUIS GUILARTE is a resident of the State of Florida, who

          owned and/or operated ARMENIA FRESH MARKET INC. and who

          regularly: a) exercised control over the day-to-day operations of said

          entity; b) had personal and direct involvement in employment affairs; c)

          established employee wages, including Plaintiff’s wages and overtime

          pay; and d) controlled terms of employment, including Plaintiff’s terms

          of employment.

                                       COVERAGE

    12.   Defendant ARMENIA FRESH MARKET INC. is an enterprise engaged

          in commerce or in the production of goods for commerce, covered by

          the FLSA, and as defined by 29 U.S.C. § 203.

    13.   Defendants are engaged in the supermarket industry, and are thus

          engaged in interstate commerce, inter alia, by working on or otherwise

          handling goods moving in interstate commerce, and purchasing food

          and supplies manufactured outside the state of Florida, which cross

          state lines in the flow of commerce. Defendants sell food and supplies

          in the stream of commerce and accept payment from customers through

          credit cards and checks from banks located outside the state of Florida.

          Defendants also host one or more websites viewed by potential

          customers across state lines, and send faxes, emails, and other

          communications across state lines.




                                                                       Page 3 of 7
Case 8:20-cv-01405-JSM-CPT Document 1 Filed 06/17/20 Page 4 of 7 PageID 4




    14.   Upon information and belief, ARMENIA FRESH MARKET’s               annual

          gross volume of sales exceeded $500,000/year at all relevant times.

    15.   Defendant ARMENIA FRESH MARKET INC. is an employer within the

          definition of the FLSA, 29 U.S.C. § 203.

    16.   Defendant LUIS GUILARTE is an employer within the definition of the

          FLSA, 29 U.S.C. § 203.

    17.   During the term of his employment, Plaintiff JUAN URRUTIA was

          engaged in commerce and was therefore subject to the individual

          coverage of the FLSA. 29 U.S.C. § 206.

    18.   The services performed by Plaintiff were essential, necessary, and an

          integral part of the business conducted by Defendants.

    19.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

          29 U.S.C. § § 207 and 206.

                                 FACTUAL BACKGROUND

    20.   Plaintiff JUAN URRUTIA was employed by Defendants ARMENIA

          FRESH MARKET INC. and LUIS GUILARTE, from January 2019 to

          June 2020.

    21.   Plaintiff held a butcher position at the time of separation.

    22.   Plaintiff’s duties included cutting meat and helping customers.

    23.   Plaintiff was an hourly employee.

    24.   Plaintiff’s last hourly rate was $10.00 per hour.




                                                                         Page 4 of 7
Case 8:20-cv-01405-JSM-CPT Document 1 Filed 06/17/20 Page 5 of 7 PageID 5




    25.   During his employment with Defendants, Plaintiff was classified as non-

          exempt.

    26.   Plaintiff did not satisfy any of the requirements for overtime exemptions

          set forth in the FLSA.

    27.   During the period covered by the employment, Plaintiff worked more

          than forty (40) hours in a workweek and was not compensated at the

          statutory rate of one and one-half times his regular rate of pay.

    28.   Plaintiff worked an average of 62 hours a week but was paid all hours at

          his regular rate of $10.00 per hour.

    29.   Plaintiff’s overtime hours were not included in his payroll check. These

          hours were paid cash, at the above $10.00 rate. This practice lasted until

          February or April 2020.

    30.   Defendants ARMENIA FRESH MARKET INC. and LUIS GUILARTE

          were aware that Plaintiff was working more than forty (40) hours per

          week without proper compensation but did not cure the ongoing FLSA

          violations.

    31.   Defendants’ actions were willful and/or showed reckless disregard as to

          whether their conduct was prohibited by the FLSA.

    32.   Plaintiff’s time and payroll records (including the hours worked in each

          workweek) should be in Defendants’ custody and control, pursuant to 29

          C.F.R. § 516. However, the accuracy, completeness, and sufficiency of

          such records is unknown at this time.




                                                                         Page 5 of 7
Case 8:20-cv-01405-JSM-CPT Document 1 Filed 06/17/20 Page 6 of 7 PageID 6




                                   COUNT I
              RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

    33.      Plaintiff JUAN URRUTIA re-alleges and incorporates the allegations

             contained in Paragraphs 1 through 32 above.

    34.      Defendants ARMENIA FRESH MARKET INC. and LUIS GUILARTE

             failed to pay Plaintiff properly for all hours worked in excess of forty (40)

             hours in a workweek in compliance with the FLSA.

    35.      Plaintiff is entitled to be paid time and one-half his regular rate of pay for

             each hour worked in excess of forty (40) in a workweek.

    36.      As a result of Defendants’ willful violation of the FLSA, Plaintiff JUAN

             URRUTIA is entitled to damages, liquidated damages, pre-judgment

             interest, attorney’s fees, and costs.

                                 PRAYER FOR RELIEF

          WHEREFORE, Plaintiff JUAN URRUTIA respectfully requests judgment

 against Defendants ARMENIA FRESH MARKET INC. and LUIS GUILARTE and

 the following damages:

          a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

          b. Liquidated damages in an amount equal to the overtime compensation

             owed in accordance with 29 U.S.C. § 216(b);

          c. Pre-judgment interest;

          d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b); and

          e. Such further relief as the Court deems just and appropriate.




                                                                               Page 6 of 7
Case 8:20-cv-01405-JSM-CPT Document 1 Filed 06/17/20 Page 7 of 7 PageID 7




                              DEMAND FOR JURY TRIAL

    37.   Plaintiff requests a jury trial to the extent authorized by law.



    Dated: June 17, 2020                          Respectfully submitted,


                                                  CYNTHIA GONZALEZ P.A.
                                                  3980 Tampa Rd.
                                                  Suite 205
                                                  Oldsmar, Florida 33677
                                                  Telephone: 813.333.1322
                                                  Toll free: 888.WagesDue
                                                  Fax: 813.603.4500
                                                   WagesDue.com

                                                  s/ Cynthia Gonzalez
                                                  Cynthia M. Gonzalez
                                                  Florida Bar No. 53052
                                                  Attorney for Plaintiff
                                                  cynthia@wagesdue.com




                                                                             Page 7 of 7
